 BROWNING-FERRIS INDUSTRIES71rowning-]FerrisIndustriesofPennsylvania, Inc.andRefuse & SalvageDrivers&h-helpers LocalUnionNo. 609 affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpersof America. Case 6-CA-1628410 April 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 27 July 1984 Administrative Law JudgeBurton S. Kolko issued the attached decision. TheGeneral Counsel and the Respondent filed excep-tions and supporting briefs.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions2and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Browning-Ferris Industries of Pennsylvania, Inc., Carnegie,Pennsylvania, its officers, agents, successors, andassigns, shall take the action set forth in the Order.1In the absence of exceptions, the Board adopts pro forma the judge'sfinding and conclusion that the Respondent violated Sec 8(a)(1) of theAct by creating an impression among employees that their support forthe Union was futile2Member Dennis agrees with the judge's conclusion that there was no8(a)(5) violation She notes there was an objective basis for the Respond-ent'sproposalsFor instance, although the pay proposals for driverswould resultin a seriousreduction in wages, the proposed rates werecomparable with the Respondent's competitors On the other hand, thelandfill employees' wages were competitive and the Respondent proposeda 1-year freeze with second- and third-year increases Thus, the Respond-ent's proposals were keyed to the wage rates of its competitors' con-tracts, and the Respondent demonstratedawillingnessto engage in thegive and take of collective bargainingMember Hunter's adoption of the judge's dismissalof the 8(a)(5) allega-tion is notbased on the content of the Respondent's bargaining proposals,seeAllbrittonCommunications,271NLRB 201 (1984), citingChevronChemical Co,261 NLRB 44 (1982), beyond his finding that the Respond-ent's proposals were not harsh, vindictive, or otherwise unreasonable ontheir faceChairman Dotson agrees with his colleagues' conclusion that there wasno 8(a)(5) violation but would not attempt to evaluate the reasonablenessof a party's proposalsStruthersWells Corp v NLRB,721 F 2d 465, 470(3d Cir 1983),Allbritton Communications,supra, at in 13DECISIONBURTON S. KOLKO, Administrative Law Judge. Thecollective-bargainingagreementbetweenBrowning-Ferris Industries (BFI) and Local 609 of the Refuse andSalvage Drivers and Helpers Union expired on March31, 1983.During that March the parties met severaltimes to discuss a new contract, but did not reach agree-ment.A strike by the drivers ensued, which endures.The Union made an unconditional offer to return towork on April 25, 1983 That offer was rejected by BFI,which had hired permanent replacements. Subsequently,some of the striking drivers were brought back to work.The Union filed a charge on April 1, 1983, which result-ed in the General Counsel's twice amended complaint ofMay 2, 1983, alleging principally that BFI (a) failed tobargain in good faith under Section 8(a)(5) of the Act,(b) solicited decertification action among employees andinterrogated them about their union attitudes, therebyviolating Section 8(a)(1) of the Act, and (c) violated Sec-tion 8(a)(3) of the Act in failing promptly on their un-conditional offer to return to work to reinstate the strik-ing drivers. I find for the General Counsel on some ofthe 8(a)(1) issues, and dismiss the complaint on the8(a)(3) and (5) issues.1.THE SOLICITATIONS AND INTERROGATIONSREGARDING DECERTIFICATIONBFI's Pittsburgh area operations underwent a changeof management in April 1982. Cecil Medrick was trans-ferred there from Youngstown, Ohio, to become the dis-trictmanager.Medrick became aware that BFI's salesand revenues were declining,' and he determined toarrest and reverse that trend. Of particular concern tohim was that a large contract for residential service inMt. Lebanon, Pennsylvania, had been lost to a competi-tor in a different county. That competitor, Chambers De-velopment Company, like BFI was a unionized oper-ation, but unlike BFI dealt with a different local and op-erated with a lower wage scale.2 Medrick felt that thewage scale at BFI made the firm noncompetitive, andsince the wage scale was at the root of the problem hedetermined that one way or another he would fix it.The most overt manifestations of Medrick's determina-tion came in late 1982 and early 1983 as the contract'sexpiration loomed closer. Given the expiration date ofMarch 31, 1983, Medrick was aware that the crucialopen period (90 to 60 days before the contract had ex-pired) for filing a decertification petition with the Boardwas at hand. Medrick testified (Tr. 684) that during De-cember 1982 and January 1983, he had conversationswith employees to ask if they had, in anticipation of thenew contract to be negotiated, "any ideas or any inputthat might be of benefit to me to help overcome some ofthis."The General Counsel focuses on several of theseconversations as indicating that Medrick and OperationsManager William Pittman attempted to drive a wedgebetween the employees and their Union either to weakenthe Union or to dispense with it altogether. We will dealwith these in chronological order.1"We were averaging about $13,000 to $15,000 a month in lost sales tocompetition at lower prices " (Tr 684 )2Medrick had been unsuccessful in his efforts in late 1982 to have theTeamsters' Eastern Conference keep Local Union 585, with its lowercontract rate, out of the territory served by BFI and Local Union 609.275 NLRB No. 21 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. December 1, 1982-Robert ShapiroDriver Robert Shapiro testified that he approachedMedrick as Medrick concluded a conversation withdriver Anthony Mineo. According to both Shapiro andMineo,Medrick asked them if they had given anythought to the upcoming 'contract talks, and whetherthey had ever thought about negotiating one on theirown. They responded no, whereupon, they testified, Me-drick told them that the Union was causing him to dothings he did not want to do; that if he could find a wayof getting around the Union. he would do so; that gettingrid of the Union would be beneficial to them; and thatthey should consider doing this because BFI could offerthem greater benefits if it did not have to contend withthe Union.Medrick denied having a conversation with bothMineo and Shapiro.On cross-examination,he admittedhe could have talked with one of them, but that he didnot talk with them together, in the course of talking withindividual employees during December and January forideas that would help the Company out of the competi-tive disadvantage it felt it was in.BFI introduced employee timecards"(R. Exhs. 14 and15) that give greater credence to Medrick's testimony.Shapiro's timecard for the week ending December 4,1982, shows that he worked neither December 2 nor 3.Mineo's card shows that he did work on both of thosedays. Shapiro was firm in his rebuttal testimony that theconversation took place after he had returned from hisroute,which was from 2:30 to 3 p.m. He was less firmabout the date.BFI points out that the cards show Shapiro not work-ing on the day he said the conversation occurred, andthatMineo clocked out around 11 a.m., hours before thetime testified to by Shapiro. Mineo is shown as clockingin just before midnight, and clocking out between 10:30and 11:30 a.m. each day that week. Having worked avery long day, why would he still be on the BFI prem-ises 3 hours later? The record does not state why, and Ido not find a credible reason to infer that he was. Ac-cordingly, I find Medrick's testimony regarding this con-versation to be the more credible, and find no violation.B. December2, 1983-Ron ParkPark had beenoff work forsome period of time priortoDecember 2, 1982,on a work-related injury. On De-cember 2,1982, a grievance hearing was'held at theoffice of Medrick concerning the discharge of employeeLeo Henne. Present for the Company were Medrick andWilliam Pittman.Present for the Union were Red Ken-nedy,the secretary-treasurer and business agent of theUnion,Ron Park,the union. steward,and the grievant,Leo Henne.,According to Park's testimony,following the meetinghe was departing Medrick'soffice and was stopped inthe hall by Medrick. Park testified that Medrick ap-proached him and mentioned that Park was held in highregard by the other employees and that while Medrickhad plans for the Company,there was no future hope forthe Union,Park should begin to let the men know theUnion had no future.Park testified that later that same day he was in thedownstairs area at the Company's facility around the dis-patch-office when Medrick and Pittman approached andstated that if Park could come into the shop and handleunion businesswhile out on disability,therewas' achance he might lose his workmen's compensation. Parktestified he took the statement seriously and "never at-tended"union matters at the Company again(Tr. 17).Medrick testified that following the meeting on Hennehe immediately went into a meeting with another em-ployee,Dan Datz,and that after the Henne meetingPark,Kennedy,and the grievant left together. Medrickspecifically denied that he talked with Park in the hall-way or said anything concerning the Union to Park. Pitt-man testified he did not overhear any such conversation.Medrick and Pittman both denied seeing Park later in theday at the Company's facility.In addition to eliciting denials from Mednck and Pitt-man that these conversations with Park occurred, BFInotes the improbability of Medrick,with 10 years' expe-rience in managing a unionized shop,stating to a unionsteward that his Union had no future. In that same vein,itnotes that Medrick's experience mitigates against hisbringing up workmen's compensation to Park.Further,BFI wonders that Park gave no reason for being at theplant later in the day, well after his reason for beingthere as steward had, presumably,passed.But Park was never asked why he was still there-infact on cross-examination he was never asked any ques-tions about these conversations.Where he was ques-tioned,he testified convincingly. BFI did not produceDan Datz to testify in support.of his meeting with Me-drick at the time when Park says Medrick told him theUnion had no future,and in all the circumstances Icredit Park that these conversations took place.Their legal effect is, in part,another matter. On thematter of the morning conversation I agree with BFIthat"[i]f Park's testimony is believed,a violation of Sec-tion 8(a)(1)would be present since, according to Park,Medrick created the impression that there was no futurefor the Union at the Company." (Br. 50-51) Creating animpression among employees that their support for aunion is futile is a violation of Section 8(a)(1),Air Prod-ucts & Chemicals,263 NLRB341, 347 (1982). According-ly,Medrick's statement to Park that the Union has nofuture,and his solicitation of Park to spread that mes-sage, both tended to coerce employees in the exercise oftheir rights under Section 7 of the Act and,therefore,violated Section 8(a)(1) of the Act.On the other hand, the later remarks from Medrickand'Pittman concerning workmen's compensation are nota violation. I do credit Park that.the remark was made,since it is not the least improbable that Medrick,alreadypiqued at the Union for impeding BFI's competitiveness,was less than delighted to encounter a disabled employeewho was not at the Company to work but to representthe Union.But the remark stands alone-a passing wise-crack-and strikes me as being too ambiguous under thecircumstances to constitute a threat or otherwise inter-fere either with Park'sown rights under the Act or his BROWNING-FERRIS INDUSTRIEScapacity to act for others as steward. Cf.Rossmore,House,269 NLRB 1176 (1984):3C. January 6, 1983-Vic WilczynskiDriver Wilczynski visited Pittman's office to discuss ascheduling problem. He testified that after discussing thatproblem, - Pittman asked him what he thought of themen'smorale.Wilczynski said that morale was prettylow. Pittman then asked Wilczynski if he had given anythought to decertifying the Union.Wilczynski said no,and that he did not know what Pittman meant by decer-tifying- theUnion and how it would benefit the men..Wilczynski testified that Pittman then told him that therewas a 30-day period for filing for decertification with theBoard; that decertifying the Union would be beneficial tothe employees and to BFI; that the employees couldhave a company union and not have to pay union dues,and could have their own businessagent,bargainingcommittee, and pension plan; and that a decision whetherto seek decertification was up to the employees, BFIcould not be involved in it. Pittman asked Wilczynski to"talkwith the men about it and get their opinions, andsee what they thought about it." (Tr. 164.) "And I toldhim that I would try to do this but at the time the menwere kind of upset with myself because the Companyhad given me back my seniority which they didn't thinkwas right." (Tr. 126.)Pittman's testimony about this conversation differed inone material respect, which was that afterPittman hadaskedWilczynski about the morale of themen, Pittmanasked if the men were talking about decertification, towhich Wilczynski replied that he did not know of anytalk, and that he did not know anything about decertifi-cation. Pittman testified that Pittmansaid,"You're in thesameboat with me. But Ican tellyou the company hasto stay out of it and I can't get involved with it either."According to Pittman, Wilczynski "more or less went onto say if he heard anything about it he would get back tome, but he never did." (Tr. 727.) Pittman further testifiedthat when he queried Wilczynski'about decertification hehimself had not heard any employees talking about thatissue.Having observed both Wilczynski and Pittman testify,I credit Wilczynski's version of the conversation.His tes-timony had the greaterringof sincerity and complete-ness,whereas Pittman's testimony struck meas holdingback. Thus, I find that the interrogation about and solici-tation for the Union's decertification took place as de-scribed by Wilczynski. Still, BFI passes it off asa remarkwithout any actual or potential coercive effect. The Gen-eral Counsel looks at it as a naked example of BFI's atti-tude, that as of April 1 it would be rid of the Union oratleast its contract.The operative question is whether the questioning rea-sonably tended to coerce under the circumstances.Graham Architectural Products v.NLRB,697 F.2d 534(3d Cir. 1983). The circumstances are that the remarks3While Park testified that he took it seriously and, therefore, "neverattended the shop under union representationagain"(Tr 17) he contin-ued to function as steward and attended all but one of the several bar-gaining sessionsinMarch 198373madeby Pittman occurredin a meetinginwhich an em- -ployeewas seekingscheduling relief from his operationsmanager.In the course of that discussion the operationsmanager,inhis office, brought up the morale in theshop. So far, there was nothingamiss.He then intro-duced'the subject of the Union's decertification-onethat he himself had heard no prior talk about in theshop-to explain how it could be done and what the ef-fectswould be. He then concluded by asking the em-ployee to let him know if others did or would supportthe idea.This is not the stuff of innocuous conversation thatBFI would have us believe. The parties, context, subjectmatter,and text of the conversation all convey the impli-cation that the Employerwas usinghis leverage to influ-ence the employee on a question of union representation.Thus,it isboth an interrogation and a solicitation thatviolated the-employee's Section 7 rights, and a dual vio-lationof Section .8(a)(1) of the Act.Air Products &Chemicals,supra.There is a second January 6 incident that is less easilyresolved. Employee Ray Fazio testified that on January6, 1983, he was called into Pittman's office where he metwith Pittman and Medrick regarding excessive breaktimehaving been taken by Fazio and -other employees thatmorning. Fazio further, testified that after being told byMedrick that he could be fired or reprimanded, Medrickmentioned the possibility of decertification.When Me-drick asked Fazioto assist,Fazio declined.Medrickstated thatworking conditions and the pension plancould be improved if the Union .were to be decertified.Although Fazio did not so testify, he acknowledged thathis affidavit, taken 6 months earlier, contained a refer-ence to the possibility of Medrick having mentioned ameetingwith other employees to discuss decertification,thatFazio declined to participate, and thatMedrickshook his hand andsaid"no hard feelings."(Tr. 227.)Both Medrick and-Pittman denied that any conversa-tion with Fazio took place at any time involving decerti-fication, and both were firm that no conversation of anykind with Fazio took place on January 6. They recall the"stealing time"conversation as -having taken place inSeptember 1982. In this, they are bolstered by Respond-ent'sExhibits 11 and 16, which respectively are Fazio'sroute, sheet for September 22, 1982, which purports toshow time cheating, and BFI's letter of September 27,1982, to Local 609concerningdiscipline of Fazio andothers.Thereis-norecordevidenceof a timecheating/stealingconcern in late 1982 or early 1983.shows on its face that he was scheduled off on January6.Medrick testified that the timeclock was off by oneday that week and that Fazio was on leave because itwas his birthday. Either way, the evidence compelsdoubt about Fazio's. testimony, doubt that is heightenedby what even the General Counsel concedes was Fazio'sconfusion and nervousness. While Fazio's affidavit (G.C.Exh. 13) does relate efforts by Medrick that track Wilc-zynski's credited testimony about Pittman's efforts at in-terrogation and solicitation toward decertification, thepreponderate weight of credible evidence puts any such 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDstatements by Medrick to Fazio in September 1982, notJanuary 1983, hence outside the complaint's ken.D. January 13, 1983Medrick met with Union Stewards Shapiro, Winger-son, and Park on January 13, 1983. All four testifiedabout this meeting and were consistent that these pointswere discussed: the Company's competitive position (es-pecially vis-a-vis the encroaching Chambers Develop-ment Company); the Company's need to lay off somemen; the upcoming contract negotiations; some employ-ees' dissatisfactionwith the Union (because of a recentelection in which the "city"slatewon over the suburbandrivers' slate); and whether a company union had everbeen considered. Park's and Wingerson's testimony indi-cate thatMedrick expressed dissatisfactionwith theUnion and asked if they had ever considered a companyunion.Shapiro testified thatMedrick also asked if theyhad considered decertification, and thatMedrick toldthem to go to the NLRB if they were interested in de-certification.Medrick testified that he called the meeting to discussthe deteriorating competitive situation with the goal ofimproving productivity through route tightening and"relief . . . somewhere down the road." (Tr. 685.) Theconversation that followed encompassed recent layoffsand some on the horizon; unrest among the men broughton by the stewards because the "city barns" were"always ruling the private haulers in the area" (Tr. 687);the attempt to have the Teamsters' Eastern Conferenceintercede with its local working for Chambers Develop-ment Co. from undercutting Local 609's wage rates; anda forthcoming breakfast meeting concerning the upcom-ing contract renewal to which Medrick was invited (andlater declined when he learned that union officers wouldbe present). The meeting concluded with the stewardsagreeing to see what they could do to enhance produc-tivity, and to see what guidance they could get from themen for the upcoming contract talks.When askedwhether anybody mentioned decertifying the Union, Me-drick said no.When asked whether anydiscussion washeld on the men going to the NLRB, Medrick responded(Tr. 692):At one time, and I'm not so sure whether it wasin that specific meeting or not, the question cameup about decertification. And I told themen that Icould not participate in it, that I wouldn't. But ifthey wanted to decertify, it was a decision that theywould have to make on their own. That they wouldneed to seek legal counsel, or someone for advice,and possibly visit with the Labor Board, to get theirassistance from there.The stewards varied slightly in their recollections ofthemeeting. Park testified that after Medrick and theemployees discussed negotiations, the conversation shift-ed to the upcoming layoffs and then progressed into ageneral discussion about unions in general. Shapiro testi-fied that after the layoff issue was resolved, the discus-sion centered on the Company's competitive problems inthe market place.Wingerson testified that the discussionrelating to the poor competitivesituationoccurred inconnection with the discussion of layoffs and that theconversation then centered on the upcoming negotia-tions.According toWingerson,Medrick noted that theUnion had a newly elected Board, stated he was not infavor of unions because they "are strong," and spoke ofthe value of dealing directly with the men and a compa-ny union. At this point, Wingerson testified, the meetingended.According to Shapiro, while the men were discussingthe Company's poor competitive position, Shapiro askedMedrick what was hurting the Company the most andMedrick responded by saying the Union. Medrick wenton to state that he would prefer not to deal with theUnion, if possible, and asked if they had ever considereddecertifying; if so, they should contact the NationalLabor Relations Board. Medrick also stated that he un-derstood there was some employee dissatisfaction withthe Union, in 2 years' timeunionsin Pittsburgh would benonexistent, and that BFI'splansdid not include theUnion According to Shapiro, the meeting ended with adiscussion of Medrick's attendance at a breakfastmeetingPark had set up for the purpose of discussing the upcom-ing contract negotiations.Park testified that after the participants discussed thelayoffs, the talk (without attribution as to who or howstarted)went to unionsin general.According to Park,Medrick then commented on the newly elected unionboard and the lack of concern the Union had for theCompany's employees. Park then asked Medrick if hehad talked to others about decertification and receivedan affirmativeresponse.The meeting then ended withthe breakfast meeting discussion.All of this testimony was given by witnesses who testi-fied without apparent hesitation, difficulty, or prompting.And on the general points made in the meeting, the wit-nessesdo not materially disagree. There is disagreementon the extent to which decertification was discussed, andby whom it was raised. Given Medrick's uncertainty"whether it was in that specific meeting or not [that] thequestioncameup about decertification," and the testimo-ny of the stewards that it did come up in the January 13meeting,Ifind that it did. And I credit Wingerson, ascorroborated by Park and Shapiro, that it was Medrickwho brought it up. "[H]e also spoke of decertification ofthe Union and forming a company union. He tried, hetold us . . . what he thought his values of a companyunion verses a union would be." (Tr. 254.)The upshot is that I credit the stewards, and find thatMedrick's statementsto them, while not tending to becoercive, did constitute a solicitation to abandon theUnion and tended to lead the employees to believe theircontinued support of the Union was futile. It is clear thatMedrick was very troubled by BFI's wage scale, whichhe laid at the Union's door. Getting rid of both thosewage scales and their cause-the Union-was at the topof his list.With one-half of the open period remaining inwhich to decertify the Union, it was too tempting not tosuggest it without being too pushy, which Medrick waswise enough to know could backfire. His hope was that BROWNING-FERRIS INDUSTRIESthere was enough griping about the Union in the shopthathis idea would bear fruit.4 Medrick's statementstended to interfere with employees' Section 7 rights and,hence, are violative of Section 8(a)(1) of the Act.II.WHETHERBFI'SBARGAINING WAS DONE IN GOODFAITHWith the contract between BFI and Local 609 set toexpire on March 31, negotiations began on March 11.Further sessions were held on March 22, 23, 24, and 31.No agreement was reached, the Union having takenvotes on March 27 and 31 that overwhelmingly rejectedBFI's offers. A strike began on April 1, and that day BFIbegan hiring replacements for the strikers. The replace-ments' terms and conditions of employment were writtenout by BFI on April 4, essentially embodying the pro-posal made by BFI on March 24. On April 28, at a medi-ation session, the Union made an unconditional offer toreturn to work. From that date through September 27,1983, BFI recalled 15 striking employees.The General Counsel argues that from these events theAct was violated by BFI by (1) its failure to bargain ingood faith, (2) its implementation of terms and conditionsof employment that differed from those in the expiredcontract, and (3) its failure to recall all of the strikingworkers.A. March 11BFI's initial proposal contained many provisions thatwere a departure from the existing contract. Indeed, theGeneral Counsel's brief details 20 such changes. But thesalient changes, those that divided the parties in all ofthe bargaining sessions, were simply (1) the change froma 4- to 5-day workweek, and (2) the establishment of an"incentive pay plan" to effect a pay cut by replacing theflat hourly rates with volume based rates and drasticallyreducing overtime paid by abandoning the "time-and-one-half"methodology and replacing it with a "legalovertime" method which paid less for each hour of over-time worked.The BFI proposals were made orally, in response totheUnion's opening proposals. These were few. TheUnion sought hourly pay increases for the 3-year dura-tion of the proposed contract of $1 (first year), $1.25(second year), and $1.50 (third year) for regular drivers.In addition, the Union sought to retain the 45-hour workguarantee, the 4-day workweek, and time-and-one-halfpay for overtime.Thus, the parties were already headed in opposite di-rections.What the Union wanted to increase or retain asa matter of course, BFI wanted to eliminate. Naturallythis firstmeeting produced no agreement. Mostly it in-volved BFI explaining to the Union what its proposalswere and how they departed from the status quo. Afterseveral hours of discussion the parties agreed to meetnext on March 22.4 It did not In February, the Union informed BFI that it was ready tostart contract negotiations at BFI's "earliest convenience "75B.March 22At that meeting the Union submitted another writtenproposal, this one hewing very closely to theexistingcontract.There was a smaller hourly payincrease re-quested in the first year-75cents-andin the secondyear-$1. Again requested were the existing practices ofpayment on a weekly basis, payment of overtime work at1-1/2 times the fixed base rate, retention of premium pay(twice the regular hourlyrate) for Sunday work,reten-tion of the 45-hour guaranteed workweek, retention ofthe 4-day workweek,and an 11-1/4-hour cap on requiredhours in a day's work. The ensuingdiscussionproducedagreementon some otherissues, but asGeneral Coun-sel'switness Casey put it [t]heseissueswere just the onesthat continued to stand out." (Tr. 325.)The Union learned that under theincentivepay planthat BFI wanted to implement, from 6-17 drivers wouldbe laid off. Casey testified that "[t]hat was one of thereasons why the [Union'snegotiating committee]wantedto stay on an hourly wage,a guaranteedworkweek anda cap on hours." (Tr. 325.)But during the discussions-which were in fits and starts because each side wouldcaucus for an hour beforetalking again-BFI stayedfirm. It did produce pay rate proposals that differedslightly from a previous proposal (Casey testified that theratekept dropping each time BFI returned from acaucus), but did not budge off the basic concept of itsplan to eliminate the hourlyrate,eliminate the guaran-teed 45 hours, change the overtime calculation to reduceitdrastically, and change the workweek from 4 to 5days. BFI's firmness of purpose was exemplified by re-jecting the Union's offer to have a contractsimilar to thenew one that BFI offered landfill employees, wherewages were frozen at renewal levels in the first year andsmall hourlyincreaseswere programmed for the secondand third years.The Union recognized that major differencesexistedbetween the parties, and asked that if by March 31 theystillhad not come toterms,whether theexpiring con-tract could continue to apply until the negotiations hadproducedan agreement.As Casey testified, the responseof Harper, BFI's counsel and chief negotiator,was "hellno," that doing so would be of no benefit to BFI (Tr.319).C.March 23Early in the March 23 session, the Union submitted an-otherwritten proposal to BFI's bargaining committee(G.C. Exh. 7). In this proposal, the Union continued toseek a 4-day workweek, a 45-hour weekly work guaran-tee, retention of Blue Cross and Blue Shield insurancecoverage, retention of an hourly rate of pay with afreeze on wages in the first year of the contract and ne-gotiations on the second and third years of the contract,a freeze on vacations as they existed in the expired con-tract, a tradeoff of 1 sick day for a $2 increase in thepension contribution by BFI during the first year of thecontract (years two and three proposed as negotiable), away to circumvent implementation of a provision requir-ing that employees take a polygraph test, and severalother minor changes. Upon receiving the Union's pro- 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDposal, the BFI committee caucused privately to reviewitAt the conclusion of its private meeting, BFI's bar-gaining committee returned and, without discussing theUnion's proposal, submitted its handwritten proposalstyled, "Company's Bottom Line Offer" (G.C. Exh. 8).In this proposal, BFI proposed alternative 4-day, 5-dayweeks to be selected by bid based upon company seniori-ty on a system basis, with only employees whose nameswere on the preferential list under the existing contractbeing eligible for a 4-day workweek. In addition, this"Bottom Line Offer" included a financial proposal thatdetermined pay based on daily volume hauled, elimina-tion of the workweek hours guarantee, a freeze on otherfringe benefits, no purge on disciplinary memoranda inpersonnel files (the Union had proposed a purge of writ-ten disciplinary notices after 6 months), and a one-yearfreeze on wages with 25-cent increases in the second andthird years forlandfillemployees.The Union reviewed this "Bottom Line Offer" withBFI's representatives before retiring to discuss this pro-posal privately and to formulate a counterproposal. Afterprivate deliberations, the Union's bargaining committeereturned to BFI's committee and presented its secondproposal of March 23 (G C. Exh. 6). In presenting thisproposal,Casey reminded BFI's committee that theMarch 31 contract expiration date was approaching, andonce again requested that BFI consider extending the ex-isting collective-bargaining agreement to allow the par-ties sufficient time to reach contractual agreement in theevent their efforts were unsuccessful by that date. How-ever, BFI again rejected this request.In its second proposal of March 23, the Union modi-fied its stance on the 4-day workweek. For the first time,itproposed a 5-day/4-day workweek that would permitemployees to bid for a workweek based on systemand/or company seniority. An employee bidding on a 5-day workweek would necessarily work that schedule fora period of at least 1 year. The Union continued to rejectBFI's offer of a change in payment from an hourly rateto an incentive method of payment based on volumemoved. The Union proposed that wages be frozen for 1year with years two and three of the proposed contractto be negotiated, overtime at the rate of 1-1/2 times thefixed base for commercial employees (after 40 hours perweek) and residential and landfill employees (after 8hours per day and/or 40 hours per week), and retentionof the 45-hour-per-week guarantee (which was indicatedtobe negotiable).According to Casey's testimony,during the course of this March 23 meeting the Unionverballymodified its proposal offering a 1-year freezeand proposed a wage freeze which would run the entire3-year duration of the contract.5 In addition, the Unionproposed to reduce the weekly hour guarantee from 45hours to 40 hours, thereby not requiring BFI to employbargaining unit employees at overtime rates. Further, the5Harper, BFI's negotiator and counsel, testified that the Union onlyoffered to freeze wages in the first year, as part of the Union's repeatedoffer to accept a contract like that offered to BFI's landfill employees Icredit Casey's versionUnion proposed to give up some of its vacation and sickdays. These economic offers were all rejected by BFID March 24This session began around 10 a.m. with the Union pre-senting its first written proposal of that day (G C. Exh.24). In this proposal, the Union, for the first time, movedfrom its position on retention of an hourly rate of payand proposed an incentive form of payment similar tothatwhich BFI had insisted on throughout negotiations.The essential differences in the Union's incentive planand the incentive plan proposed by BFI was the amountof money the employees would be paid The Union pro-posed that rolloff drivers receive $25 per day plus $18per load in zone one (maximumof six loads per day), $22per load in zones two and three (maximumof five loadsper day). The incentive pay proposal for frontend load-ers was $15 per day plus 26 cents per yard and, for rear-end loaders, $40 per day plus 46 cents per yard. Thisproposal accepted the minimum yardage proposals underBFI's incentive plan. Under this proposal by the Union,the incentive pay offer for all the drivers was based on aproposed 4-day workweek.Upon reviewing this proposal by the Union, Harperinformed the Union's committee that there was no waythat BFI could live with this Union proposal, that he feltthat the parties "were back to day one on these issuesagain" (Tr. 346), and that there was no way that theCompany would agree to this union proposal.BFI's committee again caucused and later returned tothe full bargaining session with a proposal captioned,"FinalOffer" (G.C. Exh. 26). Under this proposal, allemployees would be required to work a 5-day week,except that employees whose seniority made them eligi-ble for the preferential list under the contract then ineffectwould have an option of bidding on a 4-day work-week. The days constituting the workweek could benonconsecutive, at the Employer's discretion. Accordingto the General Counsel, this incentive pay proposal rep-resented at least 20 percent less than the value of the in-centive proposal offered by the Union.In submitting this proposal to the Union, Harper in-formed theunioncommittee that he wanted this proposaltaken back to the membership for a vote. At this time,there remained the same differences between the partiesregarding the number of hours employees would be re-quired to work on a daily basis and whether there wouldbe a cap on hours, whether employees would receivetime-and-one-half pay or "legal overtime" pay for hoursover 40 hours per week, 4-day versus a 5-day workweek,uncertainty regarding the number of employees to belaid off if a 5-day workweek replaced the existing 4-dayworkweek, the Blue Cross and Blue Shield plan versusBFI's own insurance plan, and the basis and method onwhich holiday pay would be computed.Following a brief review and discussion of BFI's"Final Offer" and having been told by Harper that BFIwanted the Union to take this "Final Offer" back to theUnion'smembership for a vote, Casey testified, theUnion informed BFI's committee that it did not believethat the membership would accept this proposal. Howev- BROWNING-FERRIS INDUSTRIESer, the Unionagaincaucused and prepared another in-centive pay proposal, calling it "Final Union Proposal"(G.C. Exh. 27). In this proposal, the Union decreased thedemand contained in its initial incentive pay proposal ofMarch 24, by approximately 5 to 10 percent. Concludingthis caucus, the Union presented this incentive proposalto BFI's committee. Rejecting this proposal, Harper toldthe union committee that there was no way BFI couldafford to pay the rates which the Union proposed. Hesaid that his proposal styled, "Final Offer," was what hewanted the Union to take back to its membership. Tothis,Casey informed Harper that the union committeewas unclear on various matters regarding BFI's proposal,and informed him that the union committee did not be-lieve that its rank-and-file members would accept it.Thereafter, BFI's committee retired for a private meet-ing that lasted about 2 hours. At its conclusion, BFI pre-sented the Union with a proposal captioned, "Company'sFinal Response to Union's Final Offer" (R. Exh. 7). LikeBFI's "Final Offer" this "Company's Final Response toUnion's Final Offer" contained an incentive wage pro-posal.Comparatively, "Company's Final Response toUnion's Final Offer" represented an incentive wage in-crease of less than three-tenths of 1 percent over its in-centive wage offer contained in its "Final Offer." In this"Company's Final Response to Union's Final Offer,"BFI, presuming a 5-day workweek for all employeesexcept those who were already on a preferential listbased on the existing collective-bargaining agreement, in-creased its incentive wage offers to rearend loaders by $1per day or $5 per week, frontend loaders by 1 cent peryard or approximately $22 per week, and rolloff driversby a maximum of only 50 cents per day or $2.50 perweek. This last proposal by BFI also contained a wageproposal forlandfillemployees that permitted thelandfillemployees to retain their hourly wages frozen for 1 yearand followed by increases of 35 and 40 cents in thesecond and third years of the contract, respectively. Var-ious members of the committee asked Harper to offer theremainder of the bargaining unit the same proposal.Harper rejected this proposal and reiterated that if a con-tractwere not reached by March 31, the bargaining unitemployees "would be in the street" (Tr. 356). Harperthen insisted that the union committee take the "Compa-ny's Final Response to Union's Final Offer" to its rankand file for a ratification voteReluctantly agreeing topresent this proposal to the rank-and-file membership fora vote, Casey inquired of Harper whether BFI would beamenable to continuing negotiations past the March 31contract deadlinein aneffort to reach a contract, in theevent that the membership voted against BFI's offer.Harper's response was that he thought that he had madeitclear that there would be no extensions of the contractfor any purpose. The meeting then ended with the Unionagreeing to present the "Company's Final Response toUnion's Final Offer" to its membership for a vote.The vote that was urged by Harper was held onMarch 27. The commercial drivers voted 75 to1against;the residential drivers voted 22 to 0 against.E.March 3177TheMarch 31 bargaining session got underwayaround 10 a.m. with Casey's introduction of AttorneyOrsatti to BFI's bargaining committee. Orsatti informedthe bargaining committee that the "Company's Final Re-sponse to Union's Final Offer," while having been voteddown by the membership, was not considered a finaloffer by the Union, and asked to continue negotiating insearch of a proposal that could be presented to the mem-bership as a final offer. Harper informed Orsatti that hewould review the Company's position regarding the"Company's Final Response to the Union's Final Offer"and that BFI's committee would attempt to prepare afinal offer for presentation to the rank and file.Shortly after noon, BFI's committee returned to a fullsessionwith the Union's bargaining committee and pre-sented a document captioned, "Company's Final Offer"(G.C Exh. 9) that contained two options: option A-theCompany's final offer of 3-24-83; and option B-theCompany's final offer of 3-24-83, except (1) no incentivepay but a day rate of pay and "legal" overtime and (2)route completion required but 12 hours per day cap oth-erwise.The day rates proposed were as follows: com-mercial drivers (regular and relief drivers) first year-$92.50, second year-$95, and third year-$100; residen-tialdrivers first year-$65, second year-$67.50, andthird year-$70; and residential helpers first year-$60,second year-$62.50, and third year-$65.Option B represented the first time that BFI had of-fered the Union a wage proposal based on anythingother than an incentive (or volume) pay rate. Therefore,after receiving the "Company's Final Offer," the unioncommittee caucused and undertook to compute the offerproposed under option B for comparison purposes. TheUnion concluded that option B represented a decrease ofwages under the contract then in effect of over 20 per-cent.Following review of the Company's proposal, Caseyraised questions regarding the application and computa-tion of "legal overtime," whether the employees wouldbe offered a guaranteed workweek, the number of hoursthat individuals would be required to work daily and/orweekly, the number of loads a driver would have to hauldaily, and, perhaps most importantly, what geographicareaswould constitute the routes which would be ineffect under options A and B.The routeissuewas a substantialone.The Union'scommittee expressed a concern that based upon its expe-rience some of the existing routes were too long to beworked under Respondent's incentive proposal or to becompleted within the 12-hour day proposed under optionB. In addition, the Union's committee stated that basedon its experience the incentive proposals projected moreyardage per route than the amount that an employeewould be able to complete during a 12-hour workday.Harper informed the Union that the routes would be re-structured but that the restructuring process would take3 to 4 months. Harper told the employees that whileroute restructuring would be necessary in any event dueto layoffs, BFI was planning to implement an active saleseffort that, if successful, would result in the restructuring 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDof routes over a shortened distance due to the increase indensity of accounts.Because of the route uncertainty,Casey again askedBFI whether it would be willing to continue negotiationspast the March 31 date if the parties were unsuccessful inreaching an agreement with so little time remaining forbargaining.Accordingto Casey, Harper told the Union'scommittee that there was no way that negotiationswould continue past the March 31 date.Casey testifiedthat he told Harper that"the Union was put in the posi-tion that there was a number of unanswered questionsand that we[the Union]were being rushed into this"(Tr. 372).At the Unioncommittee's request,Casey visited withBFI's committee and made further efforts to get it tomove from the bargaining positions stated in the "Com-pany'sFinal Offer" (options A and B). During this visit,Casey again asked BFI to consider offering-the residen-tialand commercial units the same offer that had beenproposed for the landfill employees.Harper rejected thisoffer.Casey crediblytestified that he then offered tofreeze wages at their current levels for a 3-year period(covering the duration of the proposed 3-year contract),but that this- offerwasrejected as well.Further, Caseyrestated the Union'soffer to surrender some vacationand sick benefits,but these offers were rejected byHarper as well. Harper told Casey that he wanted the"Company'sFinalOffer"taken back to the rank and filefor a vote.Because Harper insisted that the "Company'sFinal Offer"be submitted-to the rank and file for vote,Casey informed him that the committee would take theoffer to themembership for a vote but that it would notrecommend acceptance.Again,askedHarperwhether the committee would be allowed to continue ne-gotiations past March 31, in an effort to reach an agree-ment while the employees continued working under acontract extention.Casey testified that Harper respondedthat he had made it clear during the negotiations thattherewould be absolutely no extension of the existingcontract because such would not be profitable for theCompany, and that if the parties-did not reach agreementby the end of the day on March 31,the bargaining unitemployees would not be working.The bargaining unit members voted by secret ballot onBFI's contract proposal.The result of this balloting was65 votes against and 3 votes for the commercial contractproposal,and 20 votes against and 0, votes for the resi-dential proposal.These results were immediately commu-nicated telephonically to Medrickby Casey.During thistelephone'conversation,Casey testified that he againaskedMedrick to continue negotiations past the March31 date and to permit the employees to continue workingunder a contract extension.Medrick's response to Caseywas that he considered this a bad situation,but that themen had made their bed and now would have to sleep init,and that there-was no way that negotiations 'wouldcontinue past the March 31 date.Thus,as the expiration of the existing contract ap;.proached,the parties were without a new contract. Eventhough they had agreed on the lesser issues, still unre-solved and dividing the parties conceptually,just as theyhad from the outset of negotiations 3 weeks earlier, werethese issues: BFI's proposal to shift from the 4-day work-week to a 5-day workweek, BFI's proposal for an incen-tive pay rate (or a cut in the day rate), and the use of"legal overtime" to cut the overtime costs. The partieshad negotiated on these issues extensively, but on March31 the Union-concerned about keeping fobs-was firmin its position against the Company's proposal; andBFI-trying to lower its costs to be competitive withChambers' wage scale-was firm in its position.From this, BFI urges that an impasse existed that enti-tled it unilaterally to implement a wage scale lower thanthe old contract rates, and that it bargained in goodfaith, albeit hard.-1."Good-faith" versus "hard bargaining"BFI contends that the record demonstrates that, this isa case of permissible "hard bargaining," whereas theGeneral Counsel and Union urge that it establishes thatBFI negotiated in bad_ faith without any sincere desire toreach an agreement. The applicable principles of law -well settled.Section 8(d) and Section 8(a)(5) of the Act requireboth the employer and the representative of the employ-ees "to meet at reasonable times and confer in good faithwith respect to wages, hours, and other terms and condi-tions of employment." This duty requires the parties to"approach the bargaining table with an open mind andpurpose to reach an agreement consistent with the re-spective rights of the parties."L. L. Mature Transport Co.v.NLRB,198 F.2d 735, 739 (5th Cir. 1952). As the courtaptly said inNLRB v. Herman Sausage Co.,275 F.2d229, 232 (5th Cir. 1960):[O]ne must recognize as well that bad faith is pro-hibited though done with sophistication and finesse.Consequently, to sit at a bargaining table, or to sitalmostforever, or to make concessions here and -there,could be the very means by which to conceala purposeful strategy to make bargaining futile orfail:Hence, we have said in more colorful languageittakesmore than mere "surface bargaining," or"shadow boxing to a draw,"- or "giving the Union arunaround while purporting to be meeting with theUnion for purpose of collective bargaining."It is, of course, also true that no party is required tomake concessions, and that no one need yield any posi-tion that is fairly maintained.NLRB v. American National-InsuranceCo., -343 U.S. 395 (1952);H. K. Porter,Co. v. -NLRB,397 U.S. 99 (1970). But on the other hand thelaw is settled:[I]f the Board is not to be blinded by empty talkgaining, it, must take some cognizance of the reason-ableness of the positions taken 'by an employer inthe course of bargaining negotiations. . . . Thus if.an employer can find nothing whatever' to agree toin ' an ordinary current-day contract submitted tohim, or in some of the union's related minor re-quests, and if the employer makes not a single seri- BROWNING-FERRIS INDUSTRIESous proposal meeting the union at least part way,then certainly the Board must be able to concludethat this is at least some evidence of bad faith, thatis,of a desire not to reach an agreement with theunion.In other words, while the Board cannotforce an employer to make a "concession" on anyspecific issue or to adopt any particular position, theemployer is obliged to makesomereasonable effortinsomedirection to compose his differences withthe union, if § 8(a)(5) is to be read as imposing anysubstantial obligation at all.[NLRB v. Reed & PrinceMfg. Co.,205 F.2d 131, 134-35 (1st Cir. 1953).]InNLRB v. Insurance Agents,361U.S. 477, 485, 486(1960), the Supreme Court recognized that "[c]ollectivebargaining. . .isnotsimply an occasion for purelyformal meetings between management and labor, whileeach maintains an attitude of `take it or leave it'; it pre-supposes a desire to reach ultimateagreement,to enterinto a collective bargaining contract"; though "the par-ties need not contract on any specific terms . . . they arebound to deal with each other in a serious attempt to re-solve differences and reach a common ground." And, asthe court observed inNLRB v. Generac Corp.,354 F 2d625, 628 (7th Cir. 1965), "Good faith bargaining must beevinced by more than superficial efforts to negotiate awage agreement.Good faith means sincerity, candor,and a willingnessto negotiate toward the possibility ofeffecting compromises." Finally whether a respondenthas bargained in good faith normally rests on "a findingof motive or state of mind which can only be inferredfromcircumstantialevidence."NLRB v. Reed & PrinceMfg.Co., supra, 205 F.2d at 139-140, and from "[t]heprevious relations of the parties, antecedent events ex-plainingbehavior at the bargaining table, and the courseof negotiations [that] constitute the raw facts for reach-ing such a determination."AutoWorkers Local 833 v.NLRB,300 F.2d 699, 706 (D.C. Cir. 1962), quotingNLRB v. Truitt Mfg. Co.,351 U.S. 149, 155 (1956), con-curring opinion of Frankfurter, J.Guided by the foregoing principles I characterizeBFI's course of conduct in the negotiations as "hard bar-gaining."For its part BFI negotiated with a sinceredesire to reach an agreement that would allow it toregain itsformer share of the trash hauling market. Andfor its part, the Union negotiated with more concern foravoiding layoffs in the short run than with the Compa-ny's farther term goal of increasingits salesand marketshare.The result of their opposite poles was agreementon many of the conditions of employment. But on theterms-the wages and hours-there was animpasse, aswe shall now see.BFI entered negotiations determined to leave negotia-tionswith the ability to employ fewer drivers at lowerrates of pay. In this it succeeded, for by the end of Aprilitwas operating with fewer drivers at a much lower payscale.As early as December-January 1982-1983 BFI hadinformed the Union's stewards that the Company wouldbe seeking concesions from the Union in the forthcomingbargaining. True to its word, it proposed and never re-treated from a pay scale that would have reduced wagesfrom 10 to 20 percent, increased the workweek from 4 to795 days, and resulted in the layoff of about six drivers.For its part, the Union, while modifying its wage de-mands, never retreated from a position that insisted on a4-day week and some wage increase during the ensuing3-year contract period.Typifying how both parties talked past each other onthese "gut" issues is the question of overtime. Harperstated the Company's position that overtime was a majorcost element that needed reduction. When Casey offeredto forgo 5 hours of overtime, Harper demurred, citing toCasey legal proscriptions, but more importantly, eco-nomic ones. Harper stated to Casey that drivers' over-time work was uncontrollable by anybody other than thedrivers, depending on how long it took them to completetheir routes. Since many overtime hours were beinglogged, BFI felt it needed a plan that would offer a dis-incentive against working many overtime hours. Hence,the Company proposed its "incentive" plan, the "incen-tive" being to work faster on the route so that fewerovertime hours were accumulatedThe means of effecting this incentive were simple, not-withstanding Casey's testimony that the Union never un-derstood it.6 The method of computing the overtime asproposed by BFI was designed so that each hour ofovertime that was worked was paid at a lower rate thanthe preceeding hour. This departed drastically from thetried and true "time and one-half for overtime," onwhich the Union insisted for the entirety of bargaining.The drivers never overcame the shock of learning thatthe longer they worked over 40 hours each week, theless they would get for each successive hour. It was inthemain their reaction to the overtime proposal thatcaused the drivers overwhelmingly to defeat the Compa-ny's proposal each time it came to a vote. Moreover, theUnion was not used to concession bargaining, and its ne-gotiators and the drivers could not fathom BFI's insist-ence that some layoffs, plus a 10- to 20-percent pay cut,plus a longer workweek would be necessary.?The General Counsel takes a view that BFI bargainedwith a view to getting rid of the Union. These factorsare deemed to support this view: the attempt by BFIbefore negotiations to instigate a decertification move-ment among the employees; the delay in starting negotia-tions, the radical nature of the proposals; and the threatsby Harper during negotiations not to negotiate pastMarch 31, when the contract ended.a.The attemptto decertifythe UnionAs I earlier found,BFI did try to encourage employeeinterest in decertifying the Union.Thereisno doubt thatitfelt that the Union was responsible for its higher, un-competitive costs and its concomitant slippage in itscompetition for lowest bidder contracts And indeed, one6What the drivers did not comprehend, as testified to by driver Wilcz-nysky was why the drivers, who constituted the largest group of employ-ees, had to bear the brunt of this incentive plan whereas the mechanicsand landfill employees did not The answer from the Company's point ofview was that the drivers' costs had been the least controllable and thelargest factor in BFI's deteriorating competitive position7The longer workweek was a particularly odious turn of events, sincethe BFImanagementthat preceded Medrick had been the instigators ofthe 4- rather than 5-day week 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDcan surmise that BFI knew that the Teamsters wouldstrike before accepting a 10- to 20-percent wage cut, thatreplacements could be hired in the troubled Pittsburgharea for wages that were below .any union scale, and thatin the end BFI either would be rid of the Union or berid of its current contractThe crucial question is forwhich did BFI strive? So far, the indicia relied on by theGeneral Counsel show that BFI was motivated to anddid attempt to displace the Union. However, the remain-ing factors do not show that BFI was bargaining in badfaith.b.Thedelay in starting negotiationsBy letter of February 1, 1983, the Union notified BFIthat it was ready to begin negotiations. But BFI was notready, or so it told Casey' when he was in touch'throughout February. And in fact, negotiations did, ' notbegin until March 11, 1983, and did not begin in earnestuntil the second session, held March 22. With the con-tract but 9 days from expiring, there was not a lot oftime for the Union to absorb the shock of the drasticconcessions that BFI was asking. Yet there is no recordindication of why negotiations were delayed and wheth-er BFI was in fact unready. While the General Counselunderstandably weaves this delay into the greater fabricof BFI's alleged lack of good faith in bargaining, onlyspeculation can lay the delay at BFI's door, and suchspeculation cannot suffice for the lack of evidence on thequestion.SeeNLRB v. Wright Motors,603 F.2d 604 (7thCir. 1979).c.The radical nature of the proposals and the.negotiators' threatsThe initial proposal made by BFI contained many de-partures-from the existing contract, most of which werenegotiated about and settled.But the main issues re-mained at impasse. The Union at one point accepted theconcept of a 5-day week if the individual employees hadthe option to bid on it or not. BFI rejected that offer,fearful that it left the possibility wide open' that 'nobodywould bid for'5 days. BFI moved off its adamant posi-'tion on 5 days by offering to make 4-day weeks availableto those employees who currently because 'of 'their se-nioritywere on the preferential list. The Union rejectedthis.The Union was stunned by BFI's insistence on itsversion of overtime rather than the time and one-halfthat it wanted to continue. The Union offered to lowerthe guaranteed hours from 45-40, but BFI 'rejected thisas still entailingexcessively - high 'costs 'if 'theUnion'swage and overtime proposals were to be tied in. And onwages, whether proposed on a'volume' liasis or 'on adaily basis (which BFI did not do until thelast se'ssion),the net result as far as the Union was concerned was a20 percent wage cut. The Union offered to take the sametype of contract as the landfill workers had been offered,which frozewagesfor the first yearand had modest in-fused, his rationale stated as follows from his testimonyexplaining the basis for the ,Company's last offer (Tr.582-583)._We prepared our last, best, and final offer. And itwas an alternative offer. I was not sure whether theobjection was really to the incentive plan. I knewthe four day work week was an issue that was pos-sibly incapable of resolution. I knew we were as faraswe were going to go on that issue, and that wasto allow the red circle preferential peopletomain-tain a four day work week, if they wanted. But oth-erwise, we were going to have a five day week op-eration.That was one of, our essentials going in, and itwas still an essential If the employees were-didn'twant an incentive pay plan for whatever reason,then we were looking at what could we do to con-tainour overtime cost, which is a varible overwhich we have very little controlwith Chambers and our other competition. And so,we came up with taking the ten twenty-seven andthe ten hour day that they were working and run-ning a-ten hours times ten twenty-seven is a hun-dred and two seventy-and we took a ten percentcut on that and came to ninety-two fifty.Now, mathematically, that correlated very wellwith what Chambers and Martin were' paying andwhat we understood our other non-union competi-tion was paying. Because they were on a basic eighthour day on a five day week, and eighttimes nine isseventy-two. And three hundred and `twenty a weekby five days is somewhere around seventy dollars.So, the ninety-two fifty day rate put us in theballpark with our competition.Thus, BFI consistently was offering to the Union adraconian package, one that' on its face the Companyreasonably could be expected to know that the Unionwould reject. This,alone,has been held to indicate thelack of good' faith in bargaining.8 Knowing this and thatthe proposal needed a lot of explaining, BFI offered--toexplain itto themembersat the hall before they voted,but this was turned down by the Union. So, too, was theoffer to bring down BFI unionized employees fromYoungstown, where BFI (through Medrick, the formermanagerthere) had instituted an incentive plan, 'for ex-planationson how it had worked. Thus, the Union'sprotestation that it was constantly confused by the de-tails, impact,and implementation of the incentive plan donot support its'allegation that BFI bargained in bad faith,since the Union rejected BFI's efforts at education.The only understandably confused area by March 31was in the nature of the routes that would have to. be re-aligned, since BFI had admitted that it would take manyweeks to design the new routes that BFI's planned saleseffort and'the proposed incentive plan would produce.This is the nub of the issue, for with this admitted uncer-tainty,'BFI was still asking for a vote on March 31, andthe Union was asking for more time to discuss and evalu-ate the Company's last offers. The General Conselargues that since the Union was denied its request for8NLRBvWright Motors,supra,603 F2d at 609 BROWNING-FERRIS INDUSTRIES81more time to negotiate past March 31, that alone consti-tutes a breach of BFI's duty to bargain in good faith, andif that is what happened, then a finding of a violationclearly is warranted.But it did not happen that way, and I credit Harper'sdenialthat he told Casey that BFI would not negotiatepastMarch 31. What Harper did say was that the menwould not be allowed to work past March 31 under theterms of the old contract, i.e., that there would be no ex-tensionof the contract as repeatedly asked for by Casey.A close examination of the testimony shows this, as fol-lows.Casey's testimony on-directexamination:When we presented the Company with our secondproposal that day [March 23] the Company statedthat there was no way that they could work underthese conditions because they were losing money,and they felt that if we didn't come up with some-thing by the end of the month that our people weregoing to be out on the streets; that there was noway that we were going to be allowed to negotiatepast the March 31st date. [Tr. 333-334.]At thattime[March 24] the committee stated . . .that the Union would accept . . .a one-year freezeand 35 cents for the second year and the 40 centsfor the third year. And Mr. Harper said no to thatand that if we didn't have-if we couldn't come upwith a proposal by March 31st that our people,again would be out in the streets.Q.Was there any response to that by the Union?A.Well, the only response that the Union hadwas they again made the request that should we notcome up with something by March 31st, would webe allowed to continue to negotiate past that datefor a reasonable period of time.Q. Was there any response to that question?A.Mr. Harper stated that he felt that had [sic]made it clear that there were not going to be anyextensions whatsoever. [Tr. 356-357.]And westill,again[onMarch 31] asked the Com-pany that should we not come up with an agree-ment by the 31st would we be allowed to continueto negotiate past that date. And again . . . Mr.Harper told the committee that there was no waythat we were going to be allowed to continue pastthat date. [Tr. 370.]Q.Why were you holding this meeting, thisUnion meeting, [on March 31] with the member-ship?A. The Company asked for this, because theytold us that if we didn't have a contract by March31st our people wouldn't be allowed to work. [Tr.375.]A. What were the employees told at the time thatthey were presented with this proposal for a vote?[March 31]A.Well, I told the members at that time that Ihad asked Mr. Harper could we continue to negoti-ate past the March 31st date should we not come upwith an agreement and that Mr.Harper had told metherewas no way and that if we didn'thave thecontract agreed upon by midnight on the 31st thatno one was going to have a job.Q. And had you,in fact,been told that by Mr.Harper?A. Yes. [Tr. 378.]On cross-examination by Harper (Tr. 452-454), thepertinent colloquies went as follows:Q.We had several discussions during negotia-tions relating to the Union's desire to go beyondcontract expiration in terms of maintaining the oldagreement, is that accurate?A. Yes.Q. And did the company at any time say that itwould refuse to negotiate, as distinct from refusingto extend the contract?A. Well, [on March 31] you stated to us that wewould not be allowed to continue to work.Q. Had you ever heard that statement before?A. During negotiations, that question was asked... three or four times. And we received the sameanswer each time. The company stated that an ex-tensionwould not benefit them in any type ofmanner, and that our people were not going to beallowed to work past the March 31 date.Q. Now, there was a telephone conversation onApril 1, 1983 between yourself and me, was therenot,Mr. Casey?A. Yes, there was.Q. And in that phone conversation, the Companytold you that if the men wanted to return to work,they could do so?A. Yes, but you also stated that it would beunder-it wouldn't be under the terms of the oldcontract.Q. You were also told that the company had notyet decided which portions of its final offer it wasgoing to implement?A. Yes.Q. And during that same phone conversation, thecompany agreed that it would meet and continue tonegotiate with your union if you requested it.A.What I recall from the conversation is theunion made a request, could we continue to negoti-ate.And you told me at that time that we couldcontinue to negotiate but we could talk about theweather,we could talk about women, but youweren't going to change your position in any way.Q.And thatunlessyou hadsomeproposal tomake to meet the areas which the company had ne-gotiated on to that point, five-day week, change inmethod of pay, we would bespinningour wheels?A. That's correct. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, on redirect examination (Tr. 488) Casey testifiedas follows:Q.Was there any mention of what would happenif a contract was not reached by the expiration ofthe existing contract?A. Yes, again Mr. Harper had stated to myselfwhen the local union's negotiations had broken off,they asked me to go into the room with the compa-ny and make the proposal again. I made the propos-al to the company to ask them if we would be al-lowed to continue to work past the March 31 date.Mr. Harper again told me there was no way wewere going to be allowed to work past the March31 date. It would be too costly to the company.And we had better let our people know that if wedidn't have a contract by March 31, we would notbe working.BFI's counsel Harper took the stand, and like Caseytestified at length about the negotiations. He corroborat-ed Casey's account of the April 1 phone call betweenthem in which he again told Casey that BFI would notextend the contract since it was the contract that madeBFI noncompetitive,and that he agreed to meet againwith Casey if it did not amount to "spinning our wheels.Imean,if you want to meet. . .I'llmeet.We can talkabout the weather, or we can talk about girls, whateveryou want to, but unless you've got something that re-sponds to the essentials, that the Company had when westarted these negotiations, and that we had when you putyour people on strike, I don't see much point in meetingabout it.We need to resolve theseissues.There has gotto be a five-day week. There had got to be a change inthe method of pay. And there's got to be legal overtime.Now . . . whenever you want to meet, youcallme.You've got my office number He said: Okay." (Tr. 596-597.)Harper denied that he told the negotiators that themen would be in the streets or that there would be nowork if by March 31 there was no new contract. And hetestified that in the April 1 phone call with Casey, hetold Casey to let them work, although emphasizing thatitwould not be under the terms of the old contract.So we have Casey saying he heard "out on the street"and "no work," and Harper saying he did not say it, infact that he "knew better" than to say it. Here the "de-meanor evidence" is critical, and I observed both wit-nesses closely.Harper is intense, capable of holdingthings in in the courtroom, but less likely to do so in thebargaining room. He was impatient with Casey as an in-experienced negotiator, preferring wherever possible todeal with Peluso, who was on loan from the Teamsters'Eastern Conference to help Casey in this his first negoti-ation. I find it entirely likely that when taxed, Harper ex-ploded with the statements attributed to him by Casey,and the violent storm having passed, returned to a coolermien.For his part, low key Casey struckme asbeing over-whelmed byHarper'smore insistent bearing, and"heard" more than Harper uttered. The one thing Caseyseemsto have wanted most met head on with whatHarper wanted least-an extension of work under theold contract while negotiations continued.Thus,whenCasey heard"no negotiations afterMarch 31" hescreened out the context of the remarks, i.e., that in re-sponse to the Union's request,BFI said"no" to allowingthe drivers to work under the old contract while negoti-ations continued on past March 31.As for the men being"in the streets"afterMarch 31,Harper knew that with no new contract,and no exten-sion of the old one,the Union would be striking as ofmidnight(which it did).Indeed the "in the streets"excit-ed utterance let the cat out of the bag, for it shows thatBFI knew that by its holding fast a strike would ensuethat would allow the Company to hire new drivers at alower scale.Which is why it is not surprising that earlyon March 31 supervisory personnel from other BFI loca-tions were arriving in Pittsburgh to be used in BFI's op-eration there during a strike.While this was a prudentbusiness move in anticipation of a strike,I do not believethat BFI was surprised that the strike occurred-its hardbargaining had ensured that it would. BFI's willingnessto incur a strike certainly stiffened its resolve to bargainhard for a viable contract,and while its bargainingwould not be called "good faith"by laypersons, in theargot of Sections 8(a)(5) and 8(d) it cannot be said thatBFI "went through the motions of negotiations as anelaborate pretense with no sincere desire to reach agree-ment."NLRB v. Reed & PrinceMfg.Co.,205 F.2d 131,139 (1st Cir.1953).The Union having legitimately heldfast to its position not to lengthen the workweek orallow a cut in pay in the face of the Company's deterio-rating competitive position,by so doing and by strikingpaved the way for BFI to hire permanent replacementsat the lower wage scale that had been proposed by BFI.In this, it was outmaneuvered. CompareNLRB v. TomcoCommunications,567 F.2d 871 (9th Cir. 1978). For theBoard to rescue the Union in these circumstances wouldplace the Board in the prohibited zone of interferencewith the collective-bargaining process.NLRB v. Insur-ance Agents,361 U.S. 477 (1960).2.Thehiring of permanent replacementsIt follows then,that BFI was within its rights in hiringpermanent replacements for its economic strikers, andafter the Union'sApril 28, 1983 unconditional offer toreturn to work,of establishing a preferential roster ofstriking employees (other than those guilty of criminalmisconduct for acts committed during the strike) whowould be called back as vacancies occurred in the ranksof the newly hired permanent replacements.9And Re-spondent was within its rights on April 4,1983, in hiringthe replacement employees on terms and conditions of itsprevious offer,since there was a valid impasse on March31, the old contract had expired,and BFI's bargainingconduct did not invalidate the impasse.Accordingly, Idismiss the complaint with regard to these allegations.9Up until April28, 1983,BFI hired 88 employees as replacements Ofthese, 32 were terminated fromApril 9 to September 9, 1982 (G C Exh32)From April20 to September27, 1983,BFI recalled only 15 strikingemployeesThere is no evidencein the record bearing on whether Re-spondent has been remiss in failingto recallstriking drivers to fill the re-maining vacancies BROWNING-FERRIS INDUSTRIESCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.io2.The Charging Party Union is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The following employees of Respondent constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All residential drivers, helpers, commercial collec-tion drivers, and landfill employees, including oper-ators,mechanics, and utility men, employed by Re-spondent at its Carnegie, Pennsylvania, facility; ex-cluding office clerical employees, guards, profes-sional employees, and supervisors as defined in theAct, and all other employees.4.The Union has been the collective-bargaining repre-sentative for the above-described employees at all timesmaterial to this proceeding within the meaning of Sec-tion 9(a) of the Act.5.Respondent has violated Section 8(a)(1) of the Actby soliciting employees to decertify the Union, creatingan impression among employees that their support forthe Union was futile, and interrogating employees abouttheir union sympathies, all of which constitute unfairlabor practices that affect commerce within the meaningof Section 2(6) and (7) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-editORDERThe Respondent, Browning-Ferris Industries of Penn-sylvania,Inc.,Carnegie,Pennsylvania, itsofficers,agents, successors, and assigns, shall1.Cease and desist from engaging in the conductstated in paragraph 5 of the Conclusions of Law, supra,10 Respondent is a Delaware corporation with an officeand place ofbusiness in Carnegie, Pennsylvania, for thehauling of refuseDuring thepast year Respondent purchased and receivedat itsCarnegie facilitygoods and materials valued over $50,000 frompoints outside the Com-monwealth of Pennsylvaniai i If no exceptions are filed as provided by Sec 102.46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as providedin Sec102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses83and from in any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Post at its Carnegie, Pennsylvania facility copies ofthe attached notice marked "Appendix."12 Copies of thenotice, on forms provided by the Regional Director forRegion 6, after being signed by the Respondent's author-ized representative, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.IT IS FURTHER RECOMMENDED that the General Coun-sel'smotion to correct the transcript is granted.IT IS ALSO FURTHER RECOMMENDED that to the extentnot granted herein, the requests made in the complaintare dismissed.12 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT interrogate employees regarding theirunion sympathies.WE WILL NOT give the impression that employees'support of their union is futile.WE WILL NOT solicit employees to cause the Union tobe decertified as their collective-bargaining representa-tive.BROWNING-FERRIS INDUSTRIES OF PEN-NYSLVANIA, INC.